Case 1:13-cv-00442-JJM-PAS Document 51 Filed 11/21/19 Page 1 of 8 PageID #: 832



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF RHODE ISLAND

 UNITED STATES OF AMERICA
      Plaintiff,

 v.                                                             C.A. No. 1:14-cv-00175-JJM-PAS
                                                                C.A. No. 1:13-cv-00442-JJM-PAS

 STATE OF RHODE ISLAND
      Defendant.

                                               NOTICE

           Defendant, State of Rhode Island respectfully submits the attached memorandum relating

 to the role of the Monitor. The Parties are unable to agree on a joint memorandum in this regard.

 Consequently, the State of Rhode Island submits its own memorandum.

                                                Defendant,
                                                By their Attorneys,

                                                /s/ Marc DeSisto
                                                /s/ Kathleen A. Hilton
                                                Marc DeSisto, Esq. (#2757)
                                                Kathleen A. Hilton, Esq. (#9473)
                                                DeSisto Law LLC
                                                60 Ship Street
                                                Providence, RI 02903
                                                marc@desistolaw.com
                                                katie@desistolaw.com

                                 CERTIFICATE OF SERVICE

           I hereby certify that the within document has been electronically filed with the Court on

 this 21st day of November 2019 and is available for viewing and downloading from the ECF

 system.

        Amy Retsinas Romero, Esq.                               Nicole K. Zeitler, Esq.
        Amy.romero@usdoj.gov                                    Nicole.zeitler@usdoj.gov

           Jillian Lenson, Esq.                                 Victoria L. Thomas, Esq.
           Jillian.Lenson2@usdoj.gov                            Victoria.Thomas@doj.gov
Case 1:13-cv-00442-JJM-PAS Document 51 Filed 11/21/19 Page 2 of 8 PageID #: 833




      Lindsey M. Weinstock, Esq.                  William J. Conley, Jr., Esq.
      Lindsey.weinstock@usdoj.gov                 wconley@wjclaw.com

      Mary Ann Carroll, Esq.                      Jeffrey W. Kasle, Esq.
      macarroll@hcllawri.com                      jwk@olenn-penza.com


                                    /s/ Marc DeSisto
Case 1:13-cv-00442-JJM-PAS Document 51 Filed 11/21/19 Page 3 of 8 PageID #: 834




              Exhibit A
Case 1:13-cv-00442-JJM-PAS Document 51 Filed 11/21/19 Page 4 of 8 PageID #: 835




                           Scope of Services and Role of the Monitor

  Purpose:

        1) To list the Consent Decree (CD) requirements of the Monitor; and

        2) To list the shared preferences of the State of Rhode Island (Defendant) and United
  States (collectively, Parties) regarding how the Monitor performs the required functions to
  support the ongoing work related to Consent Decree compliance.

  This information will be shared with any new court monitor to provide clarity on the Parties’
  expectations and will be tailored in the scope of work within the new Court Monitor’s
  contract. This document does not alter the terms of the Consent Decree or Interim Settlement
  Agreement.

  I.     Consent Decree Requirements of the Monitor.

        Below is a brief summary of CD provisions related to the Monitor grouped into main
        categories. Please review the CD for the complete provisions.

         a. Will review compliance:
                i. “The State will document for continuous review by the Monitor” and the
                   Monitor will request and review data showing the State’s efforts in offering
                   supported employment services and integrated day services and complying
                   with the CD, generally (IV.10; XVI.1 (“upon the request of the Monitor, the
                   State will provide the Monitor with access to data and reports”);
               ii. “Shall conduct the factual investigation and verification of data to determine
                   compliance” (XVII.2);
              iii. Review the individual circumstances surrounding supported employment
                   placements to ensure compliance (see V.E (“work from an individual’s home
                   as part of self-employment. . . is subject to review by the Monitor”);
              iv. The Employment First Task Force “will meet with the Monitor” and the
                   Monitor will review materials from the Employment First Task Force
                   (X.3.a);
               v. Hire staff and consultants (XVII.2);
              vi. Provide a written report to the Parties regarding the State’s compliance every
                   180 days, may hold an informational and review meeting with the parties,
                   parties may comment on the proposed report (XVII.3);
             vii. Interview individuals receiving services under the CD and access all relevant
                   people, places and documents, including stakeholders, necessary for
                   evaluating compliance (XVII.4-5, 6.c-d).

         b. May advise the Court:
               i. Have ex parte communications with the Court at any time (XVII.6.a);
Case 1:13-cv-00442-JJM-PAS Document 51 Filed 11/21/19 Page 5 of 8 PageID #: 836



               ii. Testify in the case regarding any matter relating to the implementation,
                   enforcement, or dissolution of the CD, including the Monitor’s observations,
                   findings and recommendations (XVII.6.g);

        c. Will review and approve State actions:
                i. The Monitor and Parties “shall create a process that governs the variance
                   process” (V.M);
               ii. Review and approve requests for Trial Work Experience exemptions (V.N)
                   (“Exemptions from trial work experiences will be subject to the Monitor’s
                   approval”);
             iii. Review and approve training materials (IX.4);
              iv. Review and approve outreach, in-reach, and education program materials
                   (X.1);
               v. Approve transition incentives created by the State (XI.4);
              vi. Receive reimbursement from the State for all reasonable expenses incurred
                   in the course of the performance of the Monitor’s duties; except that the
                   budget of the Monitor will not exceed $300,000 without approval of the
                   State or the Court (XVII.9.a-b).
             vii. Within 10 business days of appointment, the Monitor will submit to the
                   Parties for approval a proposed six month budget. The Monitor will then
                   submit a proposed budget for the following year, and submit proposed
                   budgets annually thereafter. XVII.9.c.
            viii. The Parties will raise with the Monitor any objections to the proposed budget
                   within ten days of its receipt. The Parties and the Monitor will work to
                   resolve any objections within ten days of an objection being raised. If the
                   objection cannot be resolved, a Party may thereafter file the objection with
                   the Court. XVII.9.d.

        d. May make Recommendations or provide Technical Assistance to the State:
               i. Provide guidance and suggestions in the formulation of the competency-
                  based and value-based training program (IX.4);
              ii. Discuss with the State areas of concern and suggest technical assistance if
                  appropriate (XVII.6.b);
             iii. Recommend actions necessary to remedy capacity issues (XI.11);
             iv. Offer guidance and suggestions to the State regarding any issue related to
                  compliance (XXVII.6.e);

        e. May attempt to resolve disputes between the Parties related to construction or
           implementation of the CD (XVII.6.f).
  II.   Parties’ Preferences for the Court Monitor’s Role: Scope of Work.

        a. In alignment with the general duties and responsibilities as described under the
           Consent Decree, the Parties request that the Court Monitor:
Case 1:13-cv-00442-JJM-PAS Document 51 Filed 11/21/19 Page 6 of 8 PageID #: 837




               i. Serve the Court by providing reports on the State’s progress in meeting the
                  requirements of the Consent Decree. These reports should be clear, factual,
                  concise, brief, and informed by data and evidence. As appropriate, the Court
                  Monitor will list the source of data and evidence (e.g., State reports, provider
                  documents, etc.).
              ii. Report to the Court requirements of the Consent Decree that the State is not
                  meeting, with relevant supporting information.
             iii. Report to the Court changes to relevant facts. For example, in the event the
                  number of Target Population members is lower than the number of Target
                  Population members required to be placed in integrated employment, the
                  Court Monitor will report this information to the Court and provide
                  recommendations to or seek advice from the Court on how to evaluate the
                  State’s compliance in light of the changed facts.
             iv. Recommend to (or seek advice from) the Court how the authority of the
                  Court may assist the State in meeting the requirements of the Consent
                  Decree.

       b. Tasks and Deliverables
              i. Reporting and Compliance
                     1.     The Court Monitor is required to produce two reports per year to
                            inform the State on progress on compliance with the Consent
                            Decree. The State recommends that the Court Monitor, State, and
                            United States agree on a useful format and that the reports include
                            a summary that:
                                      i. Lists the key findings;
                                     ii. Does not exceed 10 pages in length;
                                    iii. Is concise, organized and understandable for all levels
                                         of expertise and interest in the report, including the
                                         Court and the public.
                     2.     The parties and Court Monitor will agree upon the dates of the
                            Court Monitor’s semi-annual reports. The Parties agree that the
                            reports should be filed with the Court on the docket.
                     3.     The Court Monitor shall provide the Parties a draft of his/her
                            report, as referenced above and in section XVII.3 of the Consent
                            Decree no less than 7 days before issuing the report. The Parties
                            shall have the opportunity to review and comment on the
                            proposed report, XVII.3, and may provide additional or contrary
                            information for the Court Monitor’s consideration at that time.
                            The Parties may agree to allow the Monitor an additional 5 days
                            to finalize a report after he/she receives comments from the
                            Parties. XVII.3.
             ii. The Court Monitor will gather the information needed to evaluate the State’s
                 performance for a Court Monitor report and may include quantitative
                 information (e.g., numerical data) and qualitative information (e.g.,
                 individual experiences gathered from interviews). The Monitor will use
Case 1:13-cv-00442-JJM-PAS Document 51 Filed 11/21/19 Page 7 of 8 PageID #: 838



                  methods and evidence typically relied upon by monitors and experts in the
                  IDD field.
             iii. The Parties will have an opportunity to review the Monitor’s draft report,
                  XVII.3, including any qualitative evidence as described above. At that time,
                  either Party may provide meaningful comments/data to address qualitative
                  data used by the Monitor in the draft report evaluating the State’s
                  performance.
             iv. The Monitor will confer periodically with the Parties and/or the Court to
                  ensure that the Monitor’s report meets the criteria of the Consent Decree.
              v. The Court Monitor will provide feedback to the Defendants on any reports
                  submitted to the Monitor for the purpose of compliance no more than 30
                  days after they are submitted to the Court Monitor by the Defendants. The
                  Defendants may provide further information/data to the Court Monitor based
                  on the Monitor’s feedback.
             vi. The Court Monitor will provide the State with feedback whether the Court
                  Monitor believes the State is or is not in substantial compliance with Consent
                  Decree provisions and goals. The Court Monitor may provide
                  recommendations to the State regarding ways to achieve compliance,
                  including compliance in the face of changed facts, for example if the size of
                  the Target Population falls below the size of an employment placement
                  benchmark.
            vii. As reasonably practical, the Monitor will limit requests for data and
                  information related only to the requirements in the Consent Decree and
                  Interim Settlement Agreement.
           viii. As reasonably practical, the Monitor, on a Bi-monthly basis, will outline to
                  the Parties the requirements in the Consent Decree which the Monitor
                  intends to review in the following 2- month period which may or may not
                  include requests for data or other information.
             ix. When full compliance is reached on any requirement, it shall be noted by the
                  Monitor to the Parties and the Court and, if the Parties and Court agree, will
                  not require further review unless formally requested by one of the Parties or
                  the Court.
       c. Mediation and Problem Solving
               i. The Court Monitor may mediate between the parties to solve problems and
                  mitigate conflicting interest between DOJ, State, Court and community to
                  facilitate agreement or compromise if possible.
              ii. The Court Monitor may utilize their experience and expertise to identify any
                  barriers to compliance and make recommendations to the parties.
                      1.      The following Consent Decree provisions do not require the State
                              to take the actions recommended by the Court Monitor:
                              a. Guidance and suggestions in the formulation of the
                                  competency-based and value-based training program (IX.4);
                              b. Actions necessary to remedy capacity issues (XI.11);
                              c. Discussion of areas of concern and technical assistance if
                                  appropriate (XVII.6.b);
                              d. Suggestions to the State regarding any issue related to
Case 1:13-cv-00442-JJM-PAS Document 51 Filed 11/21/19 Page 8 of 8 PageID #: 839



                                 compliance (XVII.6.e);
                     2.      Any assistance provided by the Monitor pursuant to the
                             provisions listed in this document at II.c.ii shall be considered a
                             recommendation and not a requirement to achieving compliance.

             iii. At Defendants' request, the Court Monitor will make reasonable efforts to be
                  available to , provide technical assistance, guidance, and suggestions
                  (XVII.6.b; XVII.6.e). Such technical assistance, guidance, and suggestions
                  may include recommendations to facilitate compliance; and identifying any
                  obstacles to compliance and strategies to address such obstacles.

       d. Stakeholder Engagement
              i. The Court Monitor will meet with and receive feedback from the
                 Employment First Task Force, as required by Section X.3.a. The Court
                 Monitor may provide feedback to the Employment First Task Force to
                 facilitate its work pursuant to the Consent Decree.
             ii. The Court Monitor may interact with members of the community to inform
                 compliance. To the extent that the Monitor will invoice the State for the time
                 spent with the community, the Court Monitor will include with the invoice a
                 written description of the engagement.

       e. Contract Responsibilities
              i. Quarterly, the State, United States, and the Court Monitor will discuss the
                 Court Monitor’s budget expenses to address any proposed revisions to the
                 approved annual budget. See Section XVII.9.e. The total annual budget
                 cannot exceed $300,000 without approval of the State or the Court. XVII.9.b.
             ii. The Court Monitor will provide the state with monthly invoicing for work
                 related to Consent Decree compliance.
            iii. The Court Monitor will provide monthly summaries along with the invoice,
                 that describes the activities the Court Monitor engaged in to assess State
                 compliance.
